ON PETITION FOR REHEARING.
BRODERICK, J.
Since announcing the opinion in this ease, counsel for respondent have petitioned for a rehearing. In support of this application, numerous authorities have been cited, but very few of them throw any light on the question we have been considering. As on the hearing, much theorizing has been indulged in on the law of ejectment as it formerly existed and now exists; but we are still unable to see the application of these rules of law to the case at bar. The common-law form of ejectment, with all its fictions, has long since been almost •entirely superseded by statutpry enactments, so that now, in most of the states and territories, there is substituted an action to recover specific real property, or to recover the possession of real property; which are clearly legal actions. The action to recover real property implies that the defendant is in actual' possession by himself or tenant; hence, when it appears upon the trial that the defendant was not in possession when the-action was instituted, the plaintiff will be nonsuited. But that is not this case, and there is very little analogy between the two. This is an action to determine the right of possession; and it. makes no difference, so far as the form of the action is concerned, who is in possession. We think this view is amply sustained by the authorities.
In Lee Doon v. Tesh, 68 Cal. 43, 6 Pac. 97, 8 Pac. 622, the supreme court o’f California, in considering a case brought under this act of Congress, says: “The action is not brought to recover possession of the property, or damages for trespass there*355on, or to quiet title thereto, but is a special action to determine the right of possession preliminary to the right to purchase from the United States.” In Steel v. Mining Co., 18 Nev. 87, 1 Pac. 448, Hawley, C. J., in considering the same question, says: “These actions may be brought by the plaintiff, whether he is in or out of possession of the mining ground in controversy; and the only sensible construction of the law is that each party must prove his claim to the premises in dispute, and that the better claim must prevail.” To the same effect is McGinnis v. Egbert, 8 Colo. 41, 5 Pac. 652.
Here are the latest adjudicated cases from the three great mining states of the Union, all agreeing that this is a special action, not to recover possession or to quiet title, but to determine who has the right of possession, or, in other words, to determine who is entitled to a patent to the disputed ground. This is the object of the action, and this object must not be lost sight of.
Section 2325 of the Bevised Statutes provides how any person entitled to a patent to a mining claim may procure the same where there is no adverse claim. The applicant must show, by his verified application and other proofs, that he has complied with the law in locating, marking the boundaries, etc.; that he has performed the necessary labor, and has in all other respects observed the requirements of the law. After notice of the application has been duly given by the register of the land office, if no adverse claim has been filed, the applicant will- be entitled to and will receive his patent. It will be observed, from an examination of the statute, that the applicant who claims under a location is not required to show actual possession of the claim in order to entitle him to a patent therefor. “Actual possession of a claim is not essential to the validity of the title obtained by a valid location.” (Belk v. Meagher, 104 U. S. 279.)
When, during the period of publication, an adverse claim is filed, the proceedings in the land office are stayed, ¿md the controversy is transferred to the court for the trial of the questions necessary to determine who is entitled to a patent. In the land office the controversy is between the applicant and the United States. When transferred to the court, the controversy *356is between the several claimants and the United States; but the same questions are tried that would have been had the proceeding remained in the land office, except that the rights of an additional party or parties must be adjudicated in the court. But under the statute there is no issue as to the actual possession of the claim to be tried. It is not an issuable fact in the controversy; and, if it enters into the trial at all, it is only incidentally. It seems to us that any construction of the statute that would make the form of the action dependent on the question of actual possession would, in effect, interpolate into the statute a condition precedent to obtaining a patent to a mining claim which Congress has not seen fit to impose.
Clearly, then, the question to be tried in this case is: 1. As to the qualifications of the respective parties to hold such property by patent; and 2. The right to the possession of the disputed ground; and, if the jury find in favor of either, the general verdict should be, in substance, that such party has the right of possession to the ground. This strips the action of all fiction and technicality, and determines the facts which the commissioner of the general land office must know before a patent issues — namely, who, if anyone, is entitled to it. By the amendatory act of March 3, 1881, if, on the trial, neither party establishes a right of possession to the claim, or any part thereof, the jury is required to so find, and neither party will be entitled to a patent. This act indicates clearly that the general government is not a mere “stakeholder,” but that it has an interest in these controversies.
Counsel seem to place much reliance on Four Hundred and Twenty Min. Co. v. Bullion Min. Co., 9 Nev. 248, and Milligan v. Savery, 6 Mont. 129, 9 Pac. 894. The former case was decided before the supplemental act of March 3, 1881, and has since been essentially modified in Steel v. Mining Co., supra. The Montana case has been in effect overruled.by the supreme court of the United States in Wolverton v. Nichols, 119 U. S. 485, 7 Sup. Ct. Rep. 289.
We are also referred to Basey v. Gallagher, 20 Wall. 680. The subject of the controversy in that case was a water ditch, or damages for a wrongful diversion of water, and we cannot see that it is authority in this case.
*357It is also contended that the words of the statute, “commence proceedings in a court of competent jurisdiction,” etc., are significant. We think this means a court of general jurisdiction, whether federal, state, or territorial. In the territories the district courts are courts of original general jurisdiction, and in these courts a jury trial is allowed as a matter of right in all cases where it was allowed at the common law. This right is secured by the organic acts. (Chambers v. Harrington, 111 U. S. 351, 4 Sup. Ct. Rep. 428.)
It is unnecessary to pursue this subject further. We are still satisfied with the conclusions reached in our former opinion herein. Application for a rehearing denied.
Hays, C. J., concurring.